Title: To George Washington from Ebenezer Huntington, 9 October 1781
From: Huntington, Ebenezer
To: Washington, George


                  
                     Sir
                     Camp before York Town 9th October 1781
                  
                  By the present Arrangement of the Army, the Regiment of the line to which I belong being on the North River, I have to request your Excellency’s permission to serve as a Volunteer, till the Siege against Lord Cornwallis is closed, at which time I shall feel myself extremely happy to obtain leave to rejoin my Corps in the Connecticutt Line.
                  For certain reasons I have at this time asking to join the Line, & shall esteem it a very Indulging favor to act without Command, during the present Expedition.  I have the honor to be with the Greatest Resspect & Esteem Your Excellency’s Obedt Very Humble Servant
                  
                     Eben. Huntington
                  
               